Detailed Action
This action is in response to application no. 17227991, filed 04/12/2021 is a continuation of 16660239, filed 10/22/2019, now U.S. Patent #10997253 which is a continuation of 15072156, filed 03/16/2016, now U.S. Patent #10482132. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claims 21-40 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 04/26/2022, 01/10/2022, and 09/09/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 04/2/2021 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28, and 38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10997253 B2 B2 in view of Meisels et al. (US 2012/0278401 A, referred hereinafter as Meisels). 
For instance, claim 21, 28, 38 of U.S. Patent No. 10997253 B2 substantially discloses/recites the limitations of clams 21, 28, and 38 of present application as shown by the table below; however, U.S. Patent No. 10997253 B2 does not specifically recite/disclose:
Claim 21 “transmitting the update to the conversation to cause the update to be presented in the conversation”
Claim 28 “first application”, “second application”, “transmitting the update to the first application to cause the update to be presented in the conversation”
Claim 38 “causing a display of the content in the document”
However, Meisels (0016, figure 6-8, 0021) discloses first and second application (e.g. email application, document editing application) and further discloses as shown in figures “transmitting the update to the conversation to cause the update to be presented in the conversation” and “causing a display of the content in the document” (see figures 6-8). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed by U.S. Patent No. 10997253 B2, to include:
 Claim 21 “transmitting the update to the conversation to cause the update to be presented in the conversation”
Claim 28 “first application”, “second application”, “transmitting the update to the first application to cause the update to be presented in the conversation”
Claim 38 “causing a display of the content in the document”
This would have been obvious for the purpose allowing users to view edits and accept/reject edits to a document via email application as disclosed by Meisels. 
Furthermore, dependent claims 22-27, 29-37, and 39-40 are at least rejected for depending on rejected claims and/or additionally rejected based on mapping as shown in the following table. 
Instant Application 
U.S. patent #10997253 B2
21. A method, comprising: 





receiving an indication by a user in a direct conversation among users that content identified in the conversation is relevant to a document, 

wherein a contact associated with the conversation and with the document is used as a non-user to capture content from the conversation; based on receiving the indication, 

causing the content to be included in the document to update the document; and 

based on the update to the document, 
1. A method for automatically generating a document by capturing content of a conversation among users over a network, the method comprising: 


associating a contact with the conversation, wherein the conversation is a direct conversation among the users and the users collaborate during the conversation, and wherein the contact is used as a non-user to passively capture content from the conversation; associating the contact with at least one document; receiving content of the conversation, wherein the content of the conversation comprises one or more indications by at least one of the users collaborating in the direct conversation the content is relevant to a topic of the at least one document; based on relevance of the content to the at least one document, automatically identifying a portion of the content of the conversation for inclusion in the at least one document; and automatically transferring the portion of the content to the at least one document.
28. A system, comprising: 
a processor; and 
a memory storing computer-executable instructions, that when executed by the processor, cause operations to be performed, the operations comprising: 





receiving an indication by a user in a direct conversation among users in 
10. A system for automatically generating a document by passively capturing content of a conversation among users over a network, the system comprising: 
at least one processor; and a memory operatively connected with the at least one processor storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 

associating a contact with the conversation, wherein the conversation is a direct conversation among the users and the users collaborate during the conversation, and wherein the contact is used as a non-user to passively capture content from the conversation; associating the contact with at least one document; receiving content of the conversation, wherein the content of the conversation comprises one or more indications by at least one of the users collaborating in the direct conversation that the content is relevant to a topic of the at least one document; based on relevance of the content of the conversation to the at least one document, automatically identifying one or more portions of the content of the conversation for inclusion in the at least one document; and automatically transferring the one or more portions of the content to the at least one document.
38. A method, comprising: 



receiving an indication by a user associated with a direct conversation among users that content is to be included in a document; 

receiving a contact, wherein the contact is associated with the document and the contact is used to transfer the content to the document; 

based on receiving the contact, transferring the content to the document; and 
19. A method for automatically generating a document by capturing content of a conversation among users over a network, the method comprising: 
receiving, by a contact as a non-user, content of the conversation, wherein the conversation is a direct conversation among the users and the users collaborate during the conversation, wherein the conversation comprises contact data for the contact and content from the conversation, and wherein the content of the conversation comprises one or more indications by at least one of the users in the direct conversation that the content is relevant to a topic for the capturing; automatically identifying, by the contact, at least one document associated with the conversation; based on relevance of the content of the conversation to the at least one document, automatically identifying at least a portion of the content of the conversation for inclusion in the at least one document; and automatically transferring the at least the portion of the content to the at least one document.

Claim 23
Claim 1
Claim 24
Claim 2
Claim 25
Claim 3
Claim 27
Claim 1
Claim 30
Claim 10
Claim 33
Claim 12
Claim 35
Claim 10
Claim 36
Claim 11
Claim 37
Claim 11, 17
Claim 40
Claim 19






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38 is rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 38 is directed to a method, comprising: 
receiving an indication by a user associated with a direct conversation among users that content is to be included in a document; 
receiving a contact, wherein the contact is associated with the document and the contact is used to transfer the content to the document; 
based on receiving the contact, transferring the content to the document; and 
causing a display of the content in the document. 
Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely, 
Mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”). 
Certain Methods Of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).

In particular, manipulation or editing of text documents/contracts based conversations clearly relates to pre-internet activity of writing/editing/authoring documents/text/contracts in a collaborative manner based on conversation/suggestions between/among different writers having direct conversation (e.g. spoken or written) among each other in reference to a particular named document/contract, and subsequently, presenting/viewing the final named document after editing the named document based on the conversations/suggestions.   
Per prong 2, Step 2A, the additional elements of “displaying” are merely data gathering steps and/or outputs steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
Per Step 2B, the limitations “displaying ” are merely data gathering/output steps that are well known and routine (MPEP 2106.05(a-g), “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018)”; “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 38 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
At least due dependency, claims 39-40 are rejected under the same rational as set forth for claim 38 and for not including any limitation that is singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception and indicative of integration into a practical application. 

    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 38-40 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Meisels et al. (US 2012/0278401 A1, referred herein after as D1). 

	As per claim 38, D1 discloses, 
A method, comprising, (title, abstract).  
receiving an indication by a user associated with a direct conversation among users that content is to be included in a document, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) what content to be included in the document).  
receiving a contact, wherein the contact is associated with the document and the contact is used to transfer the content to the document, (D1, title, abstract, 0024-0031, 0045 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document.).   
based on receiving the contact, transferring the content to the document; and causing a display of the content in the document, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 allows for opening the edited/updated document display including the updated content.).  

As per claim 39, the rejection of claim 38 further incorporated, D1 discloses,
further comprising causing a display of the content in the conversation, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 figures 7-9 shows content within the email thread/conversation.).  

As per claim 40, the rejection of claim 38 further incorporated, D1 discloses,
further comprising inserting, prior to causing the display of the content, the content into the document, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 allows for opening the edited/updated document display including the updated content.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Meisels et al. (US 2012/0278401 A1, referred hereinafter as D1) in view of Stoehr et al. (US 2016/0294739 A1, referred hereinafter as D2).

As per claim 21, D1 discloses,
A method, comprising, (D1, title, abstract).  
receiving an indication by a user in a direct conversation among users that content identified in the conversation is relevant to a document, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) what content to be included in the document).   
wherein a contact associated with the conversation and with the document is used… to capture content from the conversation, (D1, title, abstract, 0024-0031, 0045 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document.).   
based on receiving the indication, causing the content to be included in the document to update the document, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 allows for opening the edited/updated document for display including the updated content.).
and based on the update to the document, transmitting the update to the conversation to cause the update to be presented in the conversation, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 figures 7-9 shows content within the email thread/conversation.).  
D1 fails to expressly disclose - wherein a contact… is used as a non-user.
D2 (abstract, 0012, 0035) discloses wherein a contact… is used as a non-user (e.g. chatbot persona), where the chatbot persona process messages and provides appropriate responses. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of providing automated chatbots to provide personalized responses/services to humans/customers users as disclosed by D2.  
 

As per claim 22, the rejection of claim 21 further incorporated, D1 discloses,
wherein the conversation is of a first application and the document is of a second application, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows email/messaging application and document processing application).  

As per claim 23, the rejection of claim 22 further incorporated, D1 discloses,
prior to causing the content to be included in the document, accessing the document; and determining a location in the document where the content is to be included, (D1, 0045, 0055, figure 2-9 and accompanying text discloses reviewers/system determines which content to include in the document from email chain after reviewing/parsing changes (e.g. accepting/rejecting changes of content and formatting), and inserting the accepted formatted portion to the document a specific position of a document (e.g. mid-sentence), where changed/inserted content may include format changes as well.).

As per claim 24, the rejection of claim 23 further incorporated, D1 discloses,
further comprising formatting, prior to causing the content to be included in the document, the content based on the location in the second application, (D1, 0045, 0055, figure 2-9 and accompanying text discloses reviewers/system determines which content to include in the document from email chain after reviewing/parsing changes (e.g. accepting/rejecting changes of content and formatting), and inserting the accepted formatted portion to the document a specific position of a document (e.g. mid-sentence), where changed/inserted content may include format changes as well.).

As per claim 25, the rejection of claim 21 further incorporated, D1 discloses,
wherein: the indication by the user in the conversation comprises a reference to the content in the conversation; and the method further comprises receiving the content associated with the reference, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) in connection as to what content to be included in the document).   

As per claim 26, the rejection of claim 21 further incorporated, D1 discloses,
wherein: the content comprises an attachment in the conversation; and the indication by the user in the conversation comprises a reference to the attachment in the conversation, (D1, title, abstract, 0021, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) in connection as to what content/picture displayed within/attached to email to be included in the document.  Furthermore, the examiner takes official notice that email “attachments” was notoriously well known before the effective filing of the invention. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include attachments.  This would have been obvious with predicable results attaching/including images within email thread or conversation as known to one of ordinary skill in the art.).   

As per claim 27, the rejection of claim 21 further incorporated, D1 discloses,
further comprising prior to receiving the indication, associating the contact with the conversation and with the document, (D1, title, abstract, 0024-0031, 0045 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document.). 

As per claim 28, D1 discloses,
A system, comprising: a processor; and a memory storing computer-executable instructions, that when executed by the processor, cause operations to be performed, the operations comprising, (D1, title, abstract, figure 1).
receiving an indication by a user in a direct conversation among users in a first application that content identified in the conversation should be included in a document of a second application, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) what content to be included in the document edit in a word processing application).    
wherein a contact associated with the conversation and with the document is used… to transfer content from the conversation to the document, (D1, title, abstract, 0024-0031, 0045 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document.).   
based on receiving the indication, transferring a portion of the content to the second application to cause the portion of the content to be included in the document to update the document, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 allows for opening the edited/updated document for display including the updated content.).
and based on the update to the document, transmitting the update to the first application to cause the update to be presented in the conversation, (D1, title, abstract, 0024-0031, 0045-0049, figure 5-7 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document, where D1 figures 7-9 shows content within the email thread/conversation.).
D1 fails to expressly disclose - wherein a contact… is used as a non-user.
D2 (abstract, 0012, 0035) discloses wherein a contact… is used as a non-user (e.g. chatbot persona), where the chatbot persona process messages and provides appropriate responses. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include the teachings of D2.  This would have been obvious for the purpose of providing automated chatbots to provide personalized responses/services to humans/customers users as disclosed by D2.  

As per claim 29, the rejection of claim 28 further incorporated, D1 discloses,
wherein the memory stores further computer- executable instructions for parsing, prior to transferring the portion of the content to the second application, the content to determine the portion of the content to include in the document, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration reviewing/parsing and accepting/rejecting (e.g. indication) what content to be included in the document edit in a word processing application).    

As per claim 30, the rejection of claim 29 further incorporated, D1 discloses,
wherein determination of the portion of the content to include in the document is based on relevance of the content to the document, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration a user reviewing/parsing and/or determining relevance of content and further accepting/rejecting (e.g. indication) what content to be included in the document edit in a word processing application).    

As per claim 31, the rejection of claim 28 further incorporated, D1 discloses,
wherein the memory stores further computer- executable instructions for: prior to transferring the portion of the content to the second application, accessing the document; and determining a location in the document where the portion of the content is to be included in the document, (D1, 0045, 0055, figure 2-9 and accompanying text discloses reviewers/system determines which content to include in the document from email chain after reviewing/parsing changes (e.g. accepting/rejecting changes of content and formatting), and inserting the accepted formatted portion to the document a specific position of a document (e.g. mid-sentence), where changed/inserted content may include format changes as well.).

As per claim 32, the rejection of claim 28 further incorporated, D1 discloses,
wherein the memory stores further computer- executable instructions for formatting, prior to transferring the portion of the content to the second application, the portion of the content for insertion into the document based on the second application, (D1, 0045, 0055, figure 2-9 and accompanying text discloses reviewers/system determines which content to include in the document from email chain after reviewing/parsing changes (e.g. accepting/rejecting changes of content and formatting), and inserting the accepted formatted portion to the document a specific position of a document (e.g. mid-sentence), where changed/inserted content may include format changes as well.).

As per claim 33, the rejection of claim 28 further incorporated, D1 discloses,
wherein: the indication by the user in the conversation comprises a reference to the content in the conversation; and the memory stores further computer-executable instructions for receiving the content associated with the reference, (D1, title, abstract, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) in connection as to what content to be included in the document).   
As per claim 34, the rejection of claim 28, D1 discloses,
wherein: the content comprises an attachment in the conversation; and the indication by the user in the conversation comprises a reference to the attachment in the conversation, (D1, title, abstract, 0021, 0024-0031 discloses users in an email conversation/collaboration accepting/rejecting (e.g. indication) in connection as to what content/picture displayed within/attached to email to be included in the document.  Furthermore, the examiner takes official notice that email “attachments” was notoriously well known before the effective filing of the invention. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include attachments.  This would have been obvious with predicable results attaching/including images within email thread or conversation as known to one of ordinary skill in the art.).   

As per claim 35, the rejection of claim 28 further incorporated, D1 discloses,
wherein the memory stores further computer- executable instructions for associating, prior to receiving the indication, the contact with the conversation and with the document, (D1, title, abstract, 0024-0031, 0045 discloses/shows “document1.doc” email address/network location associated with a document, where the “document1.doc” is used to transfer edits, changes and or accepting/reject indication in order to update the content of a document.).

As per claim 36, the rejection of claim 28 further incorporated, D1 discloses,
wherein the memory stores further computer- executable instructions for receiving a request to create the contact, (D1, figure 4 shows generated email based on user request/input, where the email includes created contact “Document1”). 

As per claim 37, the rejection of claim 36 further incorporated, D1 discloses,
wherein the memory stores further computer- executable instructions for creating the contact in response to receiving the request to create the contact, the creating comprising interfacing with a communication service to obtain contact data to assign to the contact, the contact data comprising at least one of a phone number or an email address, (D1, figure 4 shows generated email based on user request/input in the email application/service , where the email includes created contact “Document1” received from users and/or copied from the previous email as shown which also constitutes an “email address” known to one ordinary skill in the art.  Furthermore, the examiner takes official notice that “interfacing with a communication service to obtain contact data to assign to the contact, the contact data comprising at least one of a phone number or an email address”. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as disclosed in D1, to include interfacing with a communication service to obtain contact data to assign to the contact, the contact data comprising at least one of a phone number or an email address.  This would have been obvious with predicable results of generating email addresses and phone numbers for contacts as known to one ordinary skill in the art.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144